Per M’Kean, C. J. and Yeates, J.
The general rule here, as in England, is never to make a bail bond stand as a security, where the plaintiff can be put in as good a condition, as if he had never been delayed. Cowp. 71. The raging of the yellow fever at the last term, induced the court to direct, that on judgments then entered, the eessets should be prolonged from sixty days to the first day of the present term. Consequently no execution could have issued earlier than this term, if the bail had been duly entered. The defendant possessed no lands which might have been bound by a judgment at the last September term. And the counsel’s argument as to the issuing of the ca. sa. returnable during the term removes all difficulty.
Motion granted.
Shippen and Smith Justices refused to take any part in the decision, being stockholders of the bank of Pennsylvania.